United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3496
                                    ___________

Douglas P. Sczygelski,                *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of North Dakota.
United States Customs and Border      *
Protection Agency,                    * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: March 17, 2011
                                 Filed: July 1, 2011
                                  ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       The United States Customs and Border Protection agency (CBP) hired Douglas
P. Sczygelski as an Agricultural Specialist in 2006, through a paid internship program,
and his job duties included interacting with the public at a border crossing. In 2008,
CBP terminated Sczygelski’s internship after learning that he had been sending
hundreds of unsolicited letters to college students expressing negative opinions about
African-Americans. Sczygelski unsuccessfully sought administrative review. He then
filed this lawsuit, claiming that CBP violated his First Amendment rights by
terminating him, and that his firing was illegal because CBP did not comply with its
own personnel policies. The district court1 dismissed the non-constitutional claims
for lack of subject matter jurisdiction, and granted CBP’s motion for summary
judgment on the First Amendment claim. Sczygelski appeals.

      We conclude that the non-constitutional claims were properly dismissed,
because the nature of Sczygelski’s internship excluded him from the protections of
Chapter 75 of the Civil Service Reform Act of 1978, see 5 U.S.C. §§ 7511-
7513 (governing adverse personnel actions against federal employees), which in turn
prevented him from obtaining judicial review of his termination, see United States v.
Fausto, 484 U.S. 439, 447-50, 455 (1988); Graham v. Ashcroft, 358 F.3d 931, 933-35
(D.C. Cir. 2004).

       We also conclude that summary judgment was proper on Sczygelski’s First
Amendment claim. Applying the balancing test articulated in Pickering v. Board of
Education, 391 U.S. 563, 568 (1968), we agree with the district court that CBP’s
interests in maintaining the public’s respect and trust, its reputation for enforcing the
law without regard to race, and its operational efficiency outweigh Sczygelski’s
interest in publicly expressing his racial views. See Locurto v. Giuliani, 447 F.3d 159,
179 (2d Cir. 2006) (recognizing that when “Government employee’s job
quintessentially involves public contact, the Government may take into account the
public’s perception of that employee’s expressive acts in determining whether those
acts are disruptive to the Government’s operations” and “may legitimately respond to
a reasonable prediction of disruption”); Pappas v. Giuliani, 290 F.3d 143, 146-47 (2d
Cir. 2002) (concluding that termination of police department employee for
anonymously mailing racist and anti-Semitic flyers was constitutionally permissible
because employee deliberately sought to publicize his views, which would tend to

      1
       The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota, adopting the report and recommendations of the
Honorable Karen K. Klein, United States Magistrate Judge for the District of North
Dakota.

                                          -2-
promote perception that police department shared his views, undermining its ability
to perform its mission); Tindle v. Caudell, 56 F.3d 966, 971 (8th Cir. 1995) (“Because
police departments function as paramilitary organizations charged with maintaining
public safety and order, they are given more latitude in their decisions regarding
discipline and personnel regulations than an ordinary government employer.”); see
also United States v. Nat’l Treasury Emps. Union, 513 U.S. 454, 465-66 (1995)
(applying Pickering to federal employees).

      Accordingly, we affirm.
                     ______________________________




                                         -3-